AVENANT
A
LA CONVENTION DE BASE

LA ER

CERTIFIED À TRUE COPY
OF THE ORIGINAL

SING rrons MABHAY
mm TORNEY

ENTRE

ANGLOGOLD ASHANTI LTD ('AngloGold')
société cotée soumise au droit de la République d'Afrique du Sud,

ANGLOGOLD ASHANTI (GHANA) LIMITED (anciennement Ashanti Goldfields

Company Limited) ("Ashanti")
limited liability company soumise au droit de la République du Ghana,

GOLDEN SHAMROCK MINES LIMITED ('GSM")
limited liability company soumise au droit australien,

CHEVANING MINING COMPANY LIMITED ('CMC")
limited liability company soumise au droit an Iglais,
(ci-après conjointement nommées les "Actionnaires majoritaires")

ET

LA PARTIE GUINEENNE représentée par

—> Monsieur Ahmed Tidiane SOUARE en sa qualité de Ministre des Mines et de la
Géologie,

=> Monsieur Madikaba Camara en sa qualité de Ministre de l'Economie et des Finances

(ci-après collectivement les "Parties").
ee

AHÉÉD SULIMAR MANABHAY
PAACTISING ATTORNEY
-OFF2CI9 Commissioner 0? Oaths

éstissements importants ont été réalisés par les Actionnaires majoritaires,
Ashanti dès 1996 puis AngloGold depuis avril 2004, afin de restructurer les
mines existantes, augmenter la productivité, ainsi que, plus récemment,
coïistruire une usine de lixiviätion au carbone à la mine de Siguiri.

L’Etat Guinéen tant en sa qualité de régulateur que d’actionnaire de la SAG) et
les Actionnaires majoritaires ont eu des divergences d’analyse et d'interprétation
Concernant des transactions liées à la SAG : sur sa gestion quotidienne, son
actionnariat, ainsi que sur les conséquences de ces transactions, notamment
fiscales et juridiques.

L’Etat Guinéen et les Actionnaires majoritaires souhaitent améliorer leur esprit

de coopération existant actuellement.

L'objectif du présent avenant (l’Avenant) est de régler de façon définitive le
différence actuel et d’éviter tout conflit potentiel entre L’Etat (en sa qualité de
régulateur et d’actionnaire), et les Actionnaires majoritaires.

LES PARTIES ONT CONVENU CE QUI SUIT :

1- AngloGold s’engage à informer le Ministère des Mines et de la Géologie de
là République de Guinée de tout changement d’actionnaire au sein du capital
social de la SAG.

Comme prévu dans la convention cette notification, à une valeur informative.
Elle sera dorénavant effectuée par lettre recommandée avec accusé de réception.
2- Amélioration de la recette de l’Etat.

a) Ashanti renonce à toute perception de frais de gestion et de siège imputés à la
charge de SAG, afin de participer à l’amélioration de la rentabilité et du niveau
de trésorerie de la SAG.

b) Il est reconnu que les Actionnaires majoritaires de la SAG (directement ou
par l’intermédiaire d’une ou plusieurs sociétés du Groupe AngloGold) ont
avancé en compte courant l'intégralité du capital requis pour financer les
différents projets d’expansion et pour le besoin en fonds de roulement de la
SAG. En contrepartie de ces investissements, les Actionnaires majoritaires et les
sociétés qui ont avancé de telles sommes en compte courant percevront un |
intérêt annuel au taux US Libor augmenté dorénavant de 2% au lieu du taux de |

0 a
la
ie . Ga ep NE.
8% actuellement appliqué en rémunération des oo NEA es
montants dus par la SAG jusqu’à complet remboursement. F a 680

CERTIFIED A TRUE
OFTHE ORIGINAL

ARGÈD ai EE

ULpR9, FRE
FR, A

arc nc an M AMABEay

eu GE ee,

ons de gestion ci-dessus permettront à L'Etat Guinéen

montant lui revenant ultats de la SÂG, pérmettant

äïiticiper ainsi une augmentation des distributions. |

3- Les parties s’engägent à faire leurs méilleurs efforts afin d'essayer
d’äméliorer la rentabilité de la SAG.

4- AnglôGold s’engage à mettre en œuvre un plan de ressources humaines,

lequel par une action soutenue de formation devrait accroître l’accessibilité pour
les employés guinéens à des postes de cadres dans la mine, grâce à ces
programmes de formation et après l’acquisition de compétences adéquates.

Un poste de direction basé à Conakry sera créé, prenant ainsi en charge la
communication entre les Actionnaires majoritaires et les autorités guinéennes.

5- Afin de mieux participer au développement local, la SAG avec l'accord de
ses Actionnaires, mettra en œuvre un plan triennal ( 2006-2009) de réalisation
de 5 forages d’eau potable par an, ou tout autre ouvrage à but social (maternité,
crèche, écoles…) dans la limite budgétaire correspondant aux 5 forages. Ces
ouvrages seront réalisés en coopération avec les Elus et la Préfecture de Siguiri.

6- La signature de cet Avenant consacre la mise en place d’une étape nouvelle
dans la coopération entre L’Etat et les Actionnaires majoritaires. Il consacre
l’ébandon définitif par L'Etat de toute réclamation ou conflit de quelque nature
que ce soit, contre les Actionnaires majoritaires, ou toute société appartenant au
Groupe AngloGold, ou contre la SAG représentée par le groupe AngloGold.

7- Le présent Avenant fait partie intégrante de la convention de base entre la
République de Guinée, GSM et CMC en date du 11 Novembre 1993, avec ses
droits et obligations.

8- En contrepartie de l’accord de L’Etat guinéen au présent Avenant, AngloGold
s’engage à payer à celui-ci par instruction écrite un montant de sept millions US
dollars (US$ 7 000 000) dans les 8 (huit) jours suivant la signature du présent
Avenant.

Le règlement de tous les coûts encourus par le Ministère des Mines et de la
Géologie pour la résolution du différend et de son suivi sera pris en charge par UA

Anglogold et payé directement au bénéficiaire .

bv
@ originaux en anglais et en frañçais) .

Monsieur Ahried Tidiane SOUARE Monsieur Madikaba Camara

Ministre des Mines et de la Géologie Ministre de l’économie et des
De la République de Guinée Finances

De la République de

ANGLODLD ASHANTI(GHANA) LTD  ANGLOGOLD ASHANTI LTD
Représente par [*] Représentée par Monsieur
k nl M Directeur Général

—
Mon Ou eu " (Quireolr

GSM CMC
Représentée par [*] Représente par [*] CU
EN PRESENCE DE LA SAG j
eprésentée par f#] MA(/
À }- Qu red
def \ w e
nu) Ou à
# LÉRTIFED À TRUE

Ce Ds ° H—. : ‘
un. . a . À « re
POWER OF ATTORNEY BHÈES à nn:
| En Rares osenon
We the undersigned, ANGLOGOLD ASHANTI LIMITED (Regisfra LICE cne ep 9 Oathe
1844/017354/06) (‘the Company) réin represented by Free FR
TENATHA MESURE BEST |
4 diréctor of the Company
end
CHRISTOPHER RODNEY BULL
Company Secretary
. do hereby nominate and appoint DANIEL MONNEY AKWAFO OWIREDU, with
€ power of substitution, to be our lawiul attoney and agent, with full power and
( authority for us and in our name to sign on behaif of the Company the Amendment

SIGNED at JOHANNESBURG this RSru day of JULY 2005, in the presence of
the undersigned witnesses.

WITNESSED BY: For and on behalf of

Ü La ANGLOGOLD ASHANTI LIMITED .

( ‘ æ
Lé
Director L
ÿ
Company Secretary

Sec/Powers of. Atiomey/Power of Attorney - Bobby Barua
